FILED
                                                                             MAR 15 2011
                            NOT FOR PUBLICATION
                                                                        MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

                    UNITED STATES COURT OF APPEALS

                            FOR THE NINTH CIRCUIT



AGUEDO J. ESCOBAR OLAIZOLA,                      No. 10-70215

              Petitioner,                        Agency No. A094-371-904

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                                                       **
                            Submitted March 9, 2010


Before: FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Aguedo Escobar Olaizola, a native and citizen of El Salvador, petitions for

review of the decision of the Board of Immigration Appeals denying his motion to

reopen the underlying denial of his application for special rule cancellation of


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal. The BIA denied the underlying cancellation application based on its

overall discretion, and denied the motion to reopen on the basis that petitioner

failed to show that his new evidence was previously unavailable, or alternatively,

that the new evidence was insufficient to change the result in the case.

      Escobar Olaizola contends that the BIA abused its discretion in concluding

that the new and material evidence of his continuing sobriety did not warrant

granting the motion to reopen. We lack jurisdiction to review the BIA’s

underlying discretionary denial of Escobar Olaizola’s application for cancellation

relief. See 8 U.S.C. § 1252(a)(2)(B); Romero-Torres v. Ashcroft, 327 F.3d 887,

888 (9th Cir. 2003). The supplemental evidence that petitioner presented with his

motion concerned the same grounds as the discretionary denial of the underlying

application for cancellation, and we therefore lack jurisdiction to review the BIA’s

denial of the motion to reopen. See Fernandez v. Gonzales, 439 F.3d 592, 600-03

(9th Cir. 2006).

      PETITION FOR REVIEW DISMISSED.




                                          2                                     10-70215